Citation Nr: 0908402	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased compensable evaluation for 
myositis of the right (major) shoulder.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the right (major) shoulder, currently 
evaluated as 40 percent disabling. 

3.  Entitlement to service connection for an acquired 
psychiatric disorder (originally claimed as an adjustment 
disorder), to include as secondary to service connection 
myositis of the right (major) shoulder. 

4.  Entitlement to right upper extremity neuropathy, to 
include as secondary to service connection myositis of the 
right (major) shoulder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at law

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, wherein the RO confirmed noncompensable 
and 40 percent disability evaluations assigned to the 
service-connected myositis and degenerative joint disease of 
the right (major) shoulder, respectively.  By that same 
rating action, the RO also denied service connection for an 
adjustment disorder and major depression (originally claimed 
as depression) and right upper neuropathy--both claimed as 
secondary to the service connected myositis of the right 
(major) shoulder.  The Veteran timely appealed the RO's 
adverse November 2006 rating action, and this appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Prior to appellate consideration of the increased rating and 
service connection claims on appeal, the Board finds that 
additional substantive and procedural development is 
warranted.  

(I)  Substantive Development 

Recently, in April 2007, the Veteran failed to report for VA 
examinations (muscles, orthopedic and nerve) scheduled at the 
Omaha, Nebraska VA Medical Center (VAMC) to determine the 
current severity of his service-connected myositis and 
degenerative joint disease of the right (major) shoulder.  An 
examination to determine whether any currently present right 
upper neuropathy had been caused, or aggravated by, the 
service-connected myositis of the right (major) shoulder was 
also scheduled.  Prior to the April 2007 VA examinations, the 
Veteran 
Had moved to Sevierville, Tennessee 37863.  In view of the 
foregoing, it is the Board's opinion that the Veteran should 
be provided another opportunity to report for VA orthopedic 
and neurological examinations by appropriate physician(s) in 
conjunction with his increased evaluation claims and claim 
for service connection for an acquired psychiatric disorder, 
to include as secondary to the service-connected myositis of 
the right (major ) shoulder. The examinations should be 
scheduled at a VA facility as close as possible to his 
current residence.


(2)  Procedural Development 

The Veteran recently indicated that he has continued to seek 
treatment for various ailments from the VAMC, Mountain Home, 
Tennessee.  (See, VA Form 21-4138, Statement in Support of 
Claim, dated and signed by the Veteran in January 2009).  As 
these records might contain evidence as to the current 
severity of the service-connected myositis and degenerative 
joint disease of the right (major) shoulder and/or evidence 
as to the etiology of the appellant's claimed acquired 
psychiatric disorder and right upper neuropathy, they should 
be obtained and associated with the claims files prior to any 
further appellate consideration on the instant increased 
evaluation and service connection claims.  VA has 
constructive notice of documents generated by VA whether in 
the claims file or not.  Bell v. Derwinski,
2 Vet. App. 611 (1992).  In this regard, the Board notes 
that, because of the need to ensure that all potentially 
relevant VA records are made part of the claims files, a 
remand is necessary.  Id.





Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment of 
the Veteran from the Mountain Home, 
Tennessee VAMC.  If these records can 
not be obtained, documentation stating 
this fact must be associated with the 
claims files.

2.  After the above-requested development 
has been completed and any additional VA 
outpatient reports have been associated 
with the claims files, schedule the 
Veteran for VA orthopedic and 
neurological examinations by an 
appropriate specialists to determine the 
following:  (a) precise nature and 
current severity of the service-connected 
myositis and degenerative joint disease 
of the right (major) shoulder; and (b) 
nature and etiology of any currently 
present right upper neuropathy. 

The claims folders must be made available 
to and thoroughly reviewed by the 
examiners in connection with their 
respective examinations.  Any special 
diagnostic studies deemed necessary 
should be performed.

After reviewing the records, examining 
the Veteran, and identifying all 
appropriate symptoms and diagnoses, the 
examiners should provide medical findings 
or opinions responsive to the following:

Concerning the Veteran's right (major) 
shoulder, the VA examiners should provide 
specific findings as to the presence, if 
any, of the following:  

(a) Unfavorable ankylosis, abduction 
limited to 25 degrees from the side, 
nonunion of (false flail joint), or loss 
of head of (flail shoulder) of the right 
(major) humerus; and

(b) Results of right (major) shoulder 
range of motion testing in degrees.  
Specifically identify right shoulder 
motion accompanied by pain.  The 
examiners should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement, and 
excess fatigability on use of the right 
shoulder should be described.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement, and excess 
fatigability should be assessed in terms 
of additional degrees of limitation of 
motion of the right shoulder.
With respect to any currently present 
right upper neuropathy, the VA examiners 
should express an opinion as to the 
following questions:

(a) Is it at least as likely as not (50 
percent probability or more) that any 
currently present right upper neuropathy, 
had its onset in service or within the 
first post-service year, or is otherwise 
related to active duty service? 

(b) Is it at least as likely as not (50 
percent probability or more) that any 
currently present right upper neuropathy 
was caused or aggravated (made 
permanently worse) by the service-
connected right (major) shoulder 
myositis.  
    
The examination reports must include a 
complete rationale for all opinions and 
conclusions expressed.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the increased evaluation and service 
connection issues on appeal in light of 
any additional evidence added to the 
record assembled for appellate review.  

If any benefit sought remains denied, the 
Veteran and his attorney should be issued 
an appropriate supplemental statement of 
the case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.


The purpose of this remand is to assist the Veteran in the 
development of his claims. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the Veteran that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his increased 
evaluation and service connection claims.  His cooperation in 
VA's efforts to develop his claims, including reporting for 
any scheduled VA examination(s), is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination(s) may result in the 
denial of his increased evaluation and service connection 
claims.  38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




